DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Amended Title
Image Layer Processing Method and Computing Device
	
Allowable Subject Matter
Claims 1-3, 8-10, 15-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to varying embodiments for an image process for accessing image layers.  The following is an examiner's statement of reasons for allowance: The present invention is directed towards image process that determines the amount of times an image layer is accessed by reading the incremental data for modifying the base image, generating a copy of the first image layer, and changing the child image layer to the copy of the child image layer.
The closest prior art, Zhao et al. (US 10,061,520) shows image that comprise a plurality of image layers. Each node corresponding to one of the image layers (see abstract, figure 2, figure 4, col. 1 lines 52-56, col. 5 lines 15-46). 
However, Zhao fails to address: 
“…determine a first image layer by comparing the quantity of times that image layers in the image set is accessed with a first threshold, wherein a quantity of times that the first image layer is accessed is greater than the first threshold, wherein the first image layer and a plurality of image layers are associated using a parent-child relationship, and wherein the first image layer comprises a plurality of child image layers;
generate a copy of the first image layer; and
change child image layers of the first image layer to child image layers of the copy of the first image layer.”
These distinct features are in each independent claim and renders them allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663